

Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of June 24, 2019, by and among LENDINGTREE, LLC, a Delaware limited
liability company (the “Borrower”), LENDINGTREE, INC., a Delaware corporation
(“Parent”), the other Loan Parties (as defined in the Credit Agreement referred
to below), the Lenders (as defined below) party hereto, and SUNTRUST BANK, as
the administrative agent for itself and on behalf of the Lenders (in such
capacity, the “Administrative Agent”).
W I T N E S S E T H :
WHEREAS, the Borrower, Parent, the financial institutions from time to time
party thereto (the “Lenders”), and the Administrative Agent have executed and
delivered that certain Amended and Restated Credit Agreement dated as of
November 21, 2017 (as the same may be amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, in various filings with the Securities and Exchange Commission, Parent
has disclosed the existence of pending litigation involving one of its
Subsidiaries in the case styled Residential Funding Company, LLC v Home Loan
Center, Inc., No. 13-cv-3451 (U.S. Dist. Ct., Minn.), which litigation could
result in a judgment of up to $74,800,000 (plus any additional pre-judgment
interest awarded by the court), which would be in excess of the Threshold
Amount; and
WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement as set forth herein, and the Administrative
Agent and the Lenders party hereto have agreed to such amendments, in each case
subject to the terms and conditions hereof.
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, each of the parties hereto hereby covenants
and agrees as follows:
SECTION 1. Definitions. Unless otherwise specifically defined herein, each term
used herein (and in the recitals above) which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Credit Agreement. Each
reference to “hereof,” “hereunder,” “herein,” and “hereby” and each other
similar reference and each reference to “this Agreement” and each other similar
reference contained in the Credit Agreement shall from and after the date hereof
refer to the Credit Agreement as amended hereby.
SECTION 2.     Amendments to Credit Agreement.
(a)     Amendment to Section 1.1. Section 1.1 of the Credit Agreement is amended
by adding the following definition thereto in appropriate alphabetical order:
“Specified Litigation” shall mean the case styled Residential Funding Company,
LLC v Home Loan Center, Inc., No. 13-cv-3451 (U.S. Dist. Ct., Minn.), and,
solely to the extent related to such case and the substantive claims and
allegations as set forth therein, any refilings and appeals in respect thereof.
(b)     Amendment to Section 8.1(i). Section 8.1(i) of the Credit Agreement is
amended and restated in its entirety so that it reads as follows:
(i)    a court of competent jurisdiction shall enter a decree or order for
relief in respect of Parent or any of its Material Subsidiaries (or Parent or
any Material Subsidiary consents to the entry of such decree or order) pursuant
to which such Person becomes subject to any federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or (ii)
an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (A) liquidation, reorganization or other relief in respect of
Parent or any of its Material Subsidiaries or its debts, or any substantial part
of its assets, under any federal, state or foreign


1

--------------------------------------------------------------------------------




bankruptcy, insolvency or other similar law now or hereafter in effect or (B)
the appointment of a custodian, trustee, receiver, liquidator or other similar
official for Parent or any of its Material Subsidiaries or for a substantial
part of its assets, and in any such event described in this clause (ii), such
proceeding or petition shall remain undismissed for a period of 60 days or an
order or decree approving or ordering any of the foregoing shall be entered; or
(c)     Amendment to Section 8.1(l). Section 8.1(l) of the Credit Agreement is
amended and restated in its entirety so that it reads as follows:
(l)    any judgment or order for the payment of money in excess of the Threshold
Amount in the aggregate (to the extent not paid or covered by insurance as to
which the applicable insurance company is solvent and has not disputed coverage)
shall be rendered against Parent or any of its Subsidiaries, and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be a period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; provided, that no Event of Default
under this clause (l) shall be deemed to have occurred as a result of any
judgment or order for the payment of money in the aggregate in excess of the
Threshold Amount but less than $74,800,000 (plus any additional pre-judgment
interest awarded by the court) being rendered with respect to the Specified
Litigation; or
SECTION 3.     Conditions Precedent. This Agreement shall become effective only
upon satisfaction or waiver of the following conditions precedent except as
otherwise agreed between the Borrower, Parent, and the Administrative Agent:
(a)     the Administrative Agent’s receipt of this Agreement duly executed by
each of (i) the Loan Parties, (ii) the Required Lenders, and (iii) the
Administrative Agent; and
(b)     the Borrower shall have paid all fees, costs and expenses owed by the
Borrower to the Administrative Agent or any of its Affiliates, without
limitation, reasonable fees, charges and disbursements of counsel for the
Administrative Agent (or the Administrative Agent shall be satisfied with
arrangements made for the payment thereof).
SECTION 4.     Miscellaneous Terms.
(a)     Loan Document. For avoidance of doubt, the Loan Parties, the Lenders
party hereto, and the Administrative Agent each hereby acknowledges and agrees
that this Agreement is a Loan Document.
(b)     Effect of Agreement. Except as set forth expressly hereinabove, all
terms of the Credit Agreement and the other Loan Documents shall be and remain
in full force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of the Loan Parties.
(c)     No Novation or Mutual Departure. The Loan Parties expressly acknowledge
and agree that (i) there has not been, and this Agreement does not constitute or
establish, a novation with respect to the Credit Agreement or any of the other
Loan Documents, or a mutual departure from the strict terms, provisions, and
conditions thereof, other than with respect to the amendments contained in
Section 2 above and (ii) nothing in this Agreement shall affect or limit the
Administrative Agent’s or any Lender’s right to demand payment of liabilities
owing from any Loan Party to the Administrative Agent or the Lender under, or to
demand strict performance of the terms, provisions, and conditions of, the
Credit Agreement and the other Loan Documents, to exercise any and all rights,
powers, and remedies under the Credit Agreement or the other Loan Documents or
at law or in equity, or to do any and all of the foregoing, immediately at any
time after the occurrence of a Default or an Event of Default under the Credit
Agreement or the other Loan Documents.
(d)     Ratification. Each Loan Party hereby (i) restates, ratifies, and
reaffirms all of its obligations and covenants set forth in the Credit Agreement
and the other Loan Documents to which it is a party effective as of the date
hereof and (ii) restates and renews each and every representation and warranty
heretofore made by it in the Credit Agreement and the other Loan Documents as
fully as if made on the date hereof and with specific reference to this
Agreement and any other Loan Documents executed or delivered in connection
herewith (except with respect to


2

--------------------------------------------------------------------------------




representations and warranties made as of an expressed date, in which case such
representations and warranties shall be true and correct as of such date).
(e)     No Default. To induce Lenders to enter into this Agreement, Borrower
hereby acknowledges and agrees that, as of the date hereof, and after giving
effect to the terms hereof, there exists (i) no Default or Event of Default and
(ii) no right of offset, defense, counterclaim, claim, or objection in favor of
Borrower or arising out of or with respect to any of the Loans or other
obligations of Borrower owed to Lenders under the Credit Agreement or any other
Loan Document.
(f)     Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.
(g)     Fax or Other Transmission. Delivery by one or more parties hereto of an
executed counterpart of this Agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Agreement.
(h)     Recitals Incorporated Herein. The preamble and the recitals to this
Agreement are hereby incorporated herein by this reference.
(i)     Section References. Section titles and references used in this Agreement
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.
(j)     Further Assurances. The Loan Parties agree to take, at the Loan Parties’
expense, such further actions as the Administrative Agent shall reasonably
request from time to time to evidence the amendments set forth herein and the
transactions contemplated hereby.
(k)     Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.
(l)     Severability. Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.
(m)     Reaffirmation. Each Guarantor (i) consents to the execution and delivery
of this Agreement, (ii) reaffirms all of its obligations and covenants under the
Loan Documents to which it is a party, and (iii) agrees that none of its
respective obligations and covenants shall be reduced or limited by the
execution and delivery of this Agreement.
[SIGNATURES ON FOLLOWING PAGES]




3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed by its duly authorized officer as of the day and year first above
written.
BORROWER:


LENDINGTREE, LLC




By:    /s/ J.D. Moriarty                
Name:    J.D. Moriarty
Title:    CFO




PARENT AND GUARANTOR:


LENDINGTREE, INC.




By:    /s/ J.D. Moriarty                
Name:    J.D. Moriarty
Title:    CFO




GUARANTORS:


OVATION CREDIT SERVICES, INC.




By:    /s/ J.D. Moriarty                
Name:    J.D. Moriarty
Title:    Treasurer    




QUOTEWIZARD.COM, LLC




By:    /s/ J.D. Moriarty                
Name:    J.D. Moriarty
Title:    Treasurer    










--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT AND LENDERS:
    
SUNTRUST BANK, as the Administrative Agent and a Lender




By:     /s/ Cynthia W. Burton                
Name: Cynthia W. Burton
Title: Director










--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender




By:     /s/ Charles R. Dickerson            
Name: Charles R. Dickerson
Title: SVP






--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
as a Lender




By:     /s/ Sheldon Pinto                
Name: Sheldon Pinto
Title: Authorized Signatory






--------------------------------------------------------------------------------




FIFTH THIRD BANK,
as a Lender




By:     /s/ Jodie R. Ayres                
Name: Jodie R. Ayres
Title: Senior Vice President




--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as a Lender




By:     /s/ Caitlin Stewart                
Name: Caitlin Stewart
Title: Executive Director




--------------------------------------------------------------------------------




REGIONS BANK,
as a Lender




By:     /s/ Jason Douglas                
Name: Jason Douglas
Title: Director






--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA,
as a Lender




By:     /s/ Jamie Minieri                
Name: Jamie Minieri
Title: Authorized Signatory






--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By:     /s/ Krutesh Trivedi                
Name: Krutesh Trivedi
Title: VP






